Exhibit 10.5

INTELLECTUAL PROPERTY MATTERS AGREEMENT

This INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “Agreement”) is dated as of
April 24, 2015 (the “Effective Date”), and is by and among Windstream Services,
LLC, a Delaware limited liability company, individually and on behalf of its
subsidiaries that may hold certain intellectual property as described herein
(“Licensor”), CSL National, LP, a Delaware limited partnership (“CSL”), and Talk
America Services, LLC, a Delaware limited liability company (“TRS” and, together
with CSL and their respective permitted successors and assigns, “Licensee”).
Licensor and Licensee are sometimes referred to herein individually as, “Party”
and collectively as, the “Parties.” All terms used but not defined herein, shall
have the meaning set forth in the Separation Agreement (as defined below).

WHEREAS, Windstream Holdings, Inc., Windstream Services, LLC and Communications
Sales & Leasing, Inc. have entered into that certain Separation and Distribution
Agreement dated as of March 26, 2015 (the “Separation Agreement”), which
provides, among other things, for the separation of the CSL Business from
Windstream Holdings, Inc. and Windstream Services, LLC;

WHEREAS, included in the Excluded Assets is certain intellectual property in the
form of domain names, identified on Schedule 1.1 that is currently used in the
CSL Business; and

WHEREAS, Licensee desires to license such intellectual property for use in
connection with the CSL Business, in each case subject to the terms and
conditions set forth herein;

WHEREAS, certain trademarks, identified on Schedule 1.2, held by Communications
Sales & Leasing, Inc., or its subsidiaries, or other REIT-related entities,
shall be retained by Communications Sales & Leasing, Inc., or the REIT-related
entities at the time of separation of the CSL Business from Windstream Holdings,
Inc. and Windstream Services, LLC; and

WHEREAS, certain domain names, identified on Schedule 1.3, currently owned by
Licensor (or one of its subsidiaries) will be promptly transferred to Licensee,
possibly before the separation of the CSL business, but if not, soon thereafter,
with Licensor retaining no rights, duties or obligations concerning the domain
names.

NOW THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby covenant and agree as follows:

 

1. LICENSE GRANT

1.1 License Grant. Subject to the terms and conditions hereof, effective from
and after the Effective Date, Licensor hereby grants to Licensee, and Licensee
hereby accepts from Licensor, a perpetual and irrevocable (subject to
Section 9), royalty-free, nonexclusive license, in those jurisdictions where
Licensor has such rights, to use the Internet domain names owned by Licensor and
set forth on Schedule 1.1 hereto (the “CSL Licensed IP”), in each case solely to
the extent necessary for Licensee’s customers of the CSL Business that have
email addresses incorporating such domain names as of the Effective Date to
continue using such email addresses during the Term, provided that any new email
addresses issued by Licensee after the Effective Date shall not include any CSL
Licensed IP.



--------------------------------------------------------------------------------

1.2 Exclusion and Reservation of All Other Rights. Except as expressly provided
herein, Licensee is granted no rights or licenses hereunder in or to the CSL
Licensed IP or any other assets, products, services or intellectual,
proprietary, personal or other rights of Licensor or its Affiliates. All rights
and licenses not expressly granted in this Agreement are hereby expressly
reserved by Licensor.

1.3 No Sublicenses or Transfer; No Modifications. Licensee may not sublicense,
lease, outsource or otherwise distribute, or assign or transfer (subject to
Section 10.9), in any way any CSL Licensed IP or any of Licensee’s rights
hereunder without Licensor’s prior specific written consent in each instance.
Without limiting the foregoing, Licensee may not, and may not authorize or
permit any other Person to, create derivative works of or otherwise modify any
CSL Licensed IP without Licensor’s prior specific written consent in each
instance. However, and for the avoidance of doubt, to the extent Licensee
markets and sells products or service bundles containing Licensor’s trademarks
or intellectual property, Licensor agrees to said use of the trademarks and
intellectual property without further permission being required from Licensor,
consistent with the Master Services Agreement and the Wholesale Master Services
Agreement between the parties hereto, or their parent companies or subsidiaries,
being executed contemporaneously with this Agreement, as long as Licensee does
not alter or change the trademarks or intellectual property in any way. If
Licensee changes or alters the trademarks or intellectual property in any way,
Licensor reserves the right to revoke Licensee’s use of said trademarks and
intellectual property.

 

2. OWNERSHIP; STANDARDS OF USE; QUALITY CONTROL

2.1 CSL Licensed IP. Licensee acknowledges and agrees that Licensor is, and at
all times shall remain, the sole and exclusive owner of all right, title and
interest, throughout the world (including all intellectual property and other
proprietary rights), in and to all CSL Licensed IP, and any copies, derivatives
or modifications of the CSL Licensed IP, whether made by or on behalf of
Licensor or Licensee, and if and to the extent any proprietary rights, title or
interest in or to the CSL Licensed IP or any copies, derivatives or
modifications thereof vests in Licensee, Licensee hereby irrevocably assigns the
same to Licensor and agrees to execute and deliver any such instruments as
Licensor may request with respect to such assignment or any recordation thereof.

2.2 Standards of Use. Licensee acknowledges and agrees that any use of the CSL
Licensed IP hereunder shall: (i) be in conformity with the practices of Licensor
as of the Effective Date and, with respect thereto, as applicable; (ii) be in a
manner that does not in any way harm or disparage the reputation or goodwill of
the Licensor or any CSL Licensed IP; and (iii) be in accordance with all
applicable Laws.

2.3 Quality Control. Licensee acknowledges and agrees that all uses of the CSL
Licensed IP hereunder, and all products and services offered or sold under or in
connection with any of the CSL Licensed IP hereunder, as applicable, shall be
(i) of sufficiently high quality so as to protect the CSL Licensed IP and the
goodwill symbolized thereby and reputation thereof; and (ii) of a standard of
quality at least as high as that of the products and services historically
offered and sold by or on behalf of Licensor under or in connection with the CSL
Licensed IP as of the Distribution Date. Without limiting the foregoing,
Licensee shall ensure that no products or services offered or sold under or in
connection with the CSL Licensed IP hereunder would or would be reasonably
likely to tarnish, disparage, degrade or injure the reputation of any of the CSL
Licensed IP.

 

3. DEFENSE AND ENFORCEMENT OF LICENSED IP

3.1 Legal Action. Licensor shall maintain sole control and discretion over the
prosecution and maintenance with respect to all rights, including all
intellectual property rights in and to the CSL Licensed IP.

 

2



--------------------------------------------------------------------------------

3.2 Protection of Intellectual Property Rights.

3.2.1 Licensee shall promptly notify Licensor in writing of any unauthorized
use, infringement, misappropriation, dilution or other violation of the CSL
Licensed IP of which it becomes aware or suspects.

3.2.2 Licensee acknowledges and agrees that, notwithstanding anything to the
contrary herein, Licensor shall have the sole right, but not the obligation, to
bring and control any suits against any unauthorized use, infringement,
misappropriation, dilution or other violation of the CSL Licensed IP.

3.2.3 Licensee agrees to cooperate with Licensor in any litigation or other
enforcement action that Licensor may undertake to enforce or protect the CSL
Licensed IP and, upon Licensor’s request, to execute, file and deliver all
documents and proof necessary for such purpose, including being named as a party
to such litigation as required by Law. Licensee shall have the right to
participate and be represented in any such action, suit or proceeding by its own
counsel at its own expense, provided that Licensee shall take no action and make
no statement or admission in connection therewith that could adversely affect
such litigation, Licensor or the CSL Licensed IP without Licensor’s prior
written consent. Licensee shall have no claim of any kind against Licensor based
on or arising out of the Licensor’s handling of or decisions concerning any such
action, suit, proceeding, settlement, or compromise, and Licensee hereby
irrevocably releases Licensor from any such claim.

3.3 Defense Against Infringement Claims. In the event an action is brought
against the Licensee with respect to use hereunder of, or otherwise relating to,
the CSL Licensed IP, Licensor shall have the primary right, but not the
obligation, to defend such suits. In the event that Licensor elects not to
exercise this right, Licensee shall have the right to defend such suit, at
Licensee’s sole expense, provided that Licensee shall take no action and make no
statement or admission in connection therewith that could adversely affect such
suit, Licensor or the CSL Licensed IP without Licensor’s prior written consent.
The Licensor shall have the right to participate and be represented in any such
action, suit or proceeding by its own counsel at its own expense.

3.4 Costs. Each Party shall bear the costs, fees and expenses incurred by it in
complying with the provisions of Sections 3.2 and 3.3, including those incurred
in bringing or controlling any such suits.

 

4. TRADEMARKS

4.1 Trademarks owned by REIT-Related Entities. Schedule 1.2 sets forth various
trademarks that are currently held by Communications Sales & Leasing, Inc., or
other REIT-related entities that will, at the time of the separation of the CSL
Business from Windstream Holdings, Inc., and Licensor, will be retained by the
CSL Business. Licensor shall have no further right of use of the trademarks set
forth on Schedule 1.2, and they will be the sole property, and shall be for the
sole use of Licensee.

4.2 Domain Names to be Utilized by REIT-Related Entities. Schedule 1.3 sets
forth domain names currently owned by Licensor, but solely utilized by
Communications Sales & Leasing, Inc., or other REIT-related entities. Licensor
will transfer ownership of these domain names promptly, and possibly prior to
the proposed separation of the CSL business.

 

5. REPRESENTATIONS AND WARRANTIES

5.1 Each Party hereto represents and warrants that (i) it is an entity duly
organized, validly existing and in good standing under the Laws of its state of
incorporation or

 

3



--------------------------------------------------------------------------------

formation and has full power and authority (corporate and otherwise) to own its
properties and assets and to conduct its business as now being conducted,
(ii) it has the power and authority (corporate and otherwise) to enter into this
Agreement, and the execution, delivery and performance of this Agreement and the
transactions and other documents contemplated hereby have been duly authorized
by all necessary corporate action on the part of such Party, and (iii) this
Agreement has been duly executed and delivered by the authorized officers of
such party, and constitutes a legal, valid and binding obligation of the Party,
fully enforceable against such party in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
similar Laws of general applicability relating to or affecting creditors’
rights, and general equity principles.

 

6. INDEMNIFICATION

6.1 Licensee will indemnify, protect, defend and hold harmless Licensor and its
employees, officers and directors from and against all third-party claims,
liabilities, suits, damages, costs and expenses including without limitation
reasonable attorneys’ fees, of any kind, arising in connection with, involving
or otherwise relating to (i) any actual or alleged infringement of any third
party’s Intellectual Property rights arising out of any use of the CSL Licensed
IP in accordance herewith or other exercise of Licensee’s rights hereunder, or
(ii) any breach or failure to comply with any representation, warranty or
covenant hereunder by or on behalf of Licensee.

6.2 Licensor will exercise commercially reasonable efforts to retain the rights
to all CSL Licensed IP and will promptly inform Licensee if it plans to
relinquish any of its rights in the CSL Licensed IP to provide Licensee
sufficient time to secure rights to the CSL Licensed IP, to the extent possible.

 

7. LIMITATIONS ON LIABILITY

7.1 Disclaimer of Representations and Warranties. LICENSEE ACKNOWLEDGES AND
AGREES THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN AND TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ALL USE OF THE CSL LICENSED IP AND OTHER EXERCISE OF
LICENSEE’S RIGHTS HEREUNDER IS AT LICENSEE’S SOLE RISK AND ALL CSL LICENSED IP
AND THE RIGHTS GRANTED HEREUNDER ARE PROVIDED “AS IS, WHERE IS, WITH ALL FAULTS
AND DEFECTS,” AND LICENSOR IS NOT MAKING AND HEREBY EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE CSL LICENSED IP AND ANY RIGHTS GRANTED HEREUNDER, INCLUDING BUT
NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, TITLE, VALIDITY, AVAILABILITY,
ACCURACY, NON-INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE.

7.2 Disclaimer of Consequential and Special Damages. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EXCEPT WITH RESPECT TO INDEMNIFICATION OBLIGATIONS UNDER
SECTION 5 OR IN CONNECTION WITH BREACHES OF SECTION 8 OR GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, NEITHER PARTY NOR ANY RELATED ENTITY THEREOF SHALL BE LIABLE
TO THE OTHER PARTY, ANY RELATED ENTITY THEREOF OR ANY OTHER THIRD PERSON UNDER
THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, RELIANCE OR
PUNITIVE DAMAGES OR LOST OR IMPUTED PROFITS, LOST DATA OR COST OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY) INDEMNITY OR CONTRIBUTION,
AND IRRESPECTIVE OF WHETHER A PARTY OR ANY RELATED ENTITY HAS BEEN ADVISED OF
THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

 

4



--------------------------------------------------------------------------------

8. CONFIDENTIALITY

8.1 The Parties agree that all information which is communicated from time to
time by them to each other in connection with this Agreement (whether oral,
electronic or written of any kind or nature), or which is confidential and
proprietary to the person disclosing the same shall be deemed secret and
confidential (“Confidential Information”). For clarity, as between the Parties,
all CSL Licensed IP shall constitute Confidential Information of Licensor
hereunder. The Parties agree that the Confidential Information received by them
from the other will be maintained in confidence and that the same will not be
disclosed to or used by any Person, firm, or undertaking except their own agents
and employees, subcontractors or distributors hereunder who need to know and/or
use such Confidential Information for the purposes of this Agreement. Any such
Person given access to Confidential Information shall be subject to
confidentiality provisions by agreement with Licensor or Licensee no less
restrictive than those set forth herein. If either Party is required by law to
disclose any Confidential Information it has received, it will take reasonable
efforts to minimize the extent of any required disclosure and to obtain an
undertaking from the recipient to maintain the confidentiality thereof. Either
Party must promptly inform the other Party of any information it believes comes
within the circumstances in the immediately preceding sentence. Each Party will
cooperate with the other Party, at the other Party’s expense, in seeking to
maintain the confidentiality of such Confidential Information. Each Party’s
obligations under this Section 8 shall survive the expiration or termination of
this Agreement in perpetuity.

8.2 Nothing in this Section 8 shall require the recipient Party to hold in
confidence or otherwise protect from unauthorized use of disclosure any
information that: (i) is known to the recipient at the time of receipt (except,
for clarity, with respect to any CSL Licensed IP that is known to Licensee as of
the Effective Date); or (ii) is or becomes publicly available through no
wrongful act of the recipient; or (iii) is rightfully received by the recipient
from a third party without restriction and without breach of any agreement with
the disclosing Party or any third party; or (iv) is independently developed by
the recipient without breach of this Agreement or reference to the Confidential
Information of the disclosing Party; or (v) is furnished by the disclosing Party
to a third party without restriction.

 

5



--------------------------------------------------------------------------------

9. TERM AND TERMINATION

9.1 Term. This Agreement shall become effective upon the Effective Date and
continue in effect until and automatically expire upon the fifth
(5th) anniversary of the Effective Date, unless and until terminated in
accordance with Section 9.2 (the “Term”).

9.2 Termination. Licensor may terminate this Agreement upon written notice to
Licensee in the event of any material breach of this Agreement by or on behalf
of Licensee that Licensee fails to cure within thirty (30) days following
Licensor’s notice thereof.

 

10. MISCELLANEOUS

10.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given (i) by personal delivery to the appropriate address as set forth below (or
at such other address for the party as shall have been previously specified in
writing to the other party), (ii) by reliable overnight courier service (with
confirmation) to the appropriate address as set forth below (or at such other
address for the party as shall have been previously specified in writing to the
other party), or (iii) by facsimile transmission (with confirmation) to the
appropriate facsimile number set forth below (or at such other facsimile number
for the party as shall have been previously specified in writing to the other
party) with follow-up copy by reliable overnight courier service the next
Business Day:

If to Licensor, to:

Windstream Holdings, Inc.

4001 Rodney Parham Road

Little Rock, Arkansas 72212

Attention: General Counsel

with copies to:

Windstream Holdings, Inc.

4001 Rodney Parham Road

Mailstop B1-F03-71A

Little Rock, Arkansas 72212

Attention: Windstream Legal

and

Skadden Arps Slate Meagher & Flom LLP

One Rodney Square

920 N. King Street

Wilmington, Delaware 19801

Attention:         Robert B. Pincus, Esq.

Facsimile:        (302) 651-3001

 

6



--------------------------------------------------------------------------------

if to Licensee:

Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building Suite 300

Little Rock, AR 72211

Attention: Chief Executive Officer

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. (New
York City time) and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

10.2 Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by an authorized
officer of each party. Except as otherwise provided in this Agreement, any
failure of any of the parties to comply with any obligation, covenant, agreement
or condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by an authorized officer of the party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

10.3 Headings. The table of contents and the article, section, paragraph and
other headings contained in this Agreement are inserted for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

10.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

10.5 Entire Agreement. This Agreement, and the Separation Agreement, constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof, and supersede and cancel all prior agreements, negotiations,
correspondence, undertakings, understandings and communications of the parties,
oral and written, with respect to the subject matter hereof.

10.6 Governing Law. THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR
CHOICE OF LAWS OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY OTHER
JURISDICTION OTHER THAN THE STATE OF DELAWARE APPLICABLE HERETO.

10.7 Resolution of Disputes. All disputes arising out of or relating to this
Agreement or the breach, termination or validity thereof or the parties’
performance hereunder or thereunder (“Dispute”) shall be brought or determined
exclusively in a state or federal court located within the County of New Castle
in the State of Delaware.

 

7



--------------------------------------------------------------------------------

10.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

10.9 Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned by Licensee in whole or in part without the written consent of
Licensor, including by way of merger, sale of securities or assets, operation of
law or otherwise, and any purported assignment without such consent shall be
null and void, ab initio. No such permitted assignment shall relieve either
Party of any of its rights and obligations hereunder. Without limiting the
foregoing, this Agreement shall be binding upon the Parties and their respective
successors and assigns.

10.10 Fees and Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, each Party shall bear its own fees and expenses
incurred in connection with the transactions contemplated by this Agreement.

10.11 Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any other Person or Persons any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

10.12 Severability. This Agreement shall be deemed severable; the invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of this Agreement or of any other term hereof, which
shall remain in full force and effect, for so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, each Party agrees that such restriction may be enforced to
the maximum extent permitted by law, and each party hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.

10.13 Specific Performance. Licensee hereby agrees that irreparable damage would
occur in the event that any provision of this Agreement was not performed in
accordance with the terms hereof and that Licensor shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.

10.14 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.

 

8



--------------------------------------------------------------------------------

10.15 Interpretation. Any reference to any federal, state, local or non-U.S.
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

WINDSTREAM SERVICES, LLC By:

/s/ Tony Thomas

Name: Tony Thomas Title: President & CEO CSL NATIONAL, LP By: CSL NATIONAL GP,
LLC, its general partner By:

/s/ Kenneth A. Gunderman

Name: Kenneth A. Gunderman Title: President & CEO TALK AMERICA SERVICES, LLC By:

/s/ Kenneth A. Gunderman

Name: Kenneth A. Gunderman Title: President & CEO

 

10



--------------------------------------------------------------------------------

Schedule 1.1

CSL Licensed IP

 

bowlinggreen.net lexcominc.net valornet.com bridgewater.net lkdllink.net
valortelecom.com carol.net lookingglass.net vincennes.net ccol.net lucasco.net
westex.net ceinetworks.com madisonville.com wh-link.net connections-etc.net
mcleodusa.net willinet.net cottoninternet.net midsouth.net
windstreambusiness.net crosspaths.net midtech.net windstream.net ctc.net
midusa.net zumatel.net dejazzd.com navix.net cavtel.net dejazzdfone.com
netaxs.com talkamerica.net dejazzdphone.com netreach.net visi.net
dejazzdphone.net norlight.net newsouth.net dejazzdphone.org nsatel.net
dejazzed.com nuvox.net door.net odsy.net en-tel.net one.net evansville.com
op.net evansville.net owensboro.net ezmailbox.net paducah.com fast.net
pcpartner.net fastraxs.net pcstx.net fbx.com pennyrile.net fbx.net
purchasearea.net fdn.com roswell.net gibsoncounty.net sherbtel.net glade.net
slinknet.com henderson.net superlink.net hopkinsville.net swindiana.com
hubofthe.net swindiana.net iowatelecom.net titlecast.com izoom.net titlecast.net
jazzd.com trailnet.com jazzdphone.com trivergent.net kdlnetworks.net txcom.net
kentuckylakes.net txkinet.com ktc.com txk.net lakedalelink.net uslec.net

 

11



--------------------------------------------------------------------------------

Schedule 1.2

Trademarks

Trademark Applications by Communications Sales & Leasing, Inc.:

 

Communications Sales and Leasing Application #86486914 Application date:
12.19.14 CS&L (with logo) Application #86486681 Application date: 12.19.14 CS&L
REIT Application #86486912 Application date: 12.19.14 CS&L-THE COMMUNICATIONS
REIT Application #86486918 Application date: 12.19.14

Trademarks held by Talk America Holdings, Inc.

 

TALKAMERICA #75061882 Expiration Date: August 18, 2017

Description:

 

Telecommunications services, namely, a wireless telephone transmission service
provided in conjunction with a packaged plan consisting of a telephone, a
billing rate plan, and a self-activation service for wireless telephones by
means of a call to a customer service center.

 

Prior to the contemplation of the REIT transaction, Windstream determined there
was no need to retain this mark. Thus, the mark will expire on August 18, 2017,
because Windstream did not file the necessary affidavits of use.

TALK AMERICA SERVICES #86497258 Expiration Date: January 7, 2025

Description:

 

The mark consists of a word bubble containing the word “talk” in lower case
letters followed by the word “America” in lower case letters. The word bubble
has a shadow beneath it. The word “SERVICES” in upper case letters is located
beneath the word “America”.

Talk America #86497254 Expiration Date: January 7, 2025

Description:

 

The mark consists of standard characters without claim to any particular font
style, size, or color.

 

12



--------------------------------------------------------------------------------

Schedule 1.3

CSL Related Domain Names

communicationsalesandleasing.com

cslreit.com

cslreit.net

talkamericaservices.com

 

13